DETAILED ACTION
This office action is responsive to communication filed on February 4, 2021.  Claims 1-18 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claims 1, 15 and 18, that in connection with the arguments put forward in connection with paragraphs [0124] and [0146] as well as [0139] the person skilled in the art understands that an optical image stabilization is a movement that counteracts an image disturbing movement. By providing a focused and zoomed picture according to paragraphs [0124] and [0146] or by changing the scene area to which the module is directed without moving the lens according to paragraph [0139], no image stabilization performed by an optical image stabilizer is obtained, as there is no input to those elements indicating the disturbance to be counteracted.  Therefore, the lens drives 259, 271 and 283 as well as the hinge drives 291, 293 and 
The Examiner respectfully disagrees.  Claim 1 is amended to recite that the optical image stabilizer is “configured for providing” an image stabilization.  Claim 1 goes one to detail that the image stabilization is performed “along a first image axis by generating translatory relative movement between the image sensor and the array in parallel to a line extension direction of the array and perpendicular to optical paths of the optical channels between the image senor and the beam deflector”, and that the image stabilization is “along a second image axis by generating a rotational movement of the beam deflector”.
Laroia teaches that the optical image stabilizer (hinge drives, 291, 293, 295) is configured for providing the image stabilization along a second axis by generating a rotational movement of the beam deflector.  The hinge drives (291, 293, 295) are configured to provide image stabilization along the second axis, as the hinge drives (291, 293, 295) rotate the beam deflector (231, 235, 252) about a hinge, see paragraphs 0139 and 0145.  The Examiner notes that claim 1, as currently written, only requires that the optical image stabilizer is “configured for providing” the image stabilization along the second image axis, and does not require actually performing image stabilization along the second image axis.   As per Applicant’s argument that “there is no input to those elements indicating the disturbance to be counteracted”, claim 1 does not recite an input to the optical image stabilizer indicating a disturbance to be counteracted.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The combination of Laroia and Tsukamoto et al. teaches an optical image stabilizer configured for providing the image stabilization along a first image axis by generating translatory relative movement between the image sensor and the array in parallel to a line extension direction of the array and perpendicular to optical paths of the optical channels between the image senor and the beam deflector.  Laroia teaches the line extension direction of the array perpendicular to optical paths of the optical channels between the image sensor and the beam deflector (The optical paths between the image sensor (257, 269, 281) and the beam deflector (252, 231 and 235) are perpendicular to, for instance, the line extension direction of optical elements 255, 267 and 279 of the array, as shown in figure 4B.).  Tsukamoto et al. similarly teaches a line extension direction of an array perpendicular to optical paths of the optical channels (The optical paths of the optical channels (see OP1 and OP2 in figure 1) are perpendicular to, for instance, the line extension direction of lenses 12 and 22, or 18 and 28, or 14 and 24, as shown in figure 1.).  However, Tsukamoto et al. additionally teaches that an optical image stabilizer (frame, 32, 34, correction lens, 14, 24) is configured for providing an image stabilization along a first image axis by generating a translatory relative movement in parallel to the line extension direction of the array and perpendicular to the optical paths of the optical channels (i.e. in the “X” direction shown in figure 1, paragraphs 0037 and 0038).  Because Laroia teaches that the line extension 
Applicant argues, with respect to claims 1, 15 and 18, that if now considering Tsukamoto as providing relevant teaching that may be combined with Laroia, same is clearly and unambiguously related to attached correction lenses 14 and 24 being unitarily held by a lateral-driving frame 32, see paragraph [0036]. Same provides for a movement along the X-direction and the Y-direction, see paragraphs [0037] and [0038],  wherein moving the lenses in the lateral and lengthwise direction crossing at a right angle on the plane perpendicular to the optical axis as described in paragraph [0039] leads to movement caused by hand tremble is neutralized, see paragraph [0040].  That is, even if considering Tsukamoto, then the same teaches to implement additional lenses and to make them movable along X and Y.  These features do not provide for the missing features when starting from Laroia such that a combination of Laroia and Tsukamoto is not pertinent to the subject matter of the independent.
The Examiner respectfully disagrees.  As discussed previously, Laroia addresses the pertinent problem of stabilizing a camera image at least by reciting “acceleration/rotation indicative of camera motion can be used to control zoom 
Therefore, the rejection is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laroia (US 2015/0109468) in view of Tsukamoto et al. (US 2001/0030275).
The Examiner’s response to Applicant’s arguments, as outlined above, is hereby incorporated into the rejection of claims 1, 10-15, 17 and 18 by reference.

	Consider claim 1, Laroia teaches:
	A multi-aperture imaging device (figures 4A and 4B) comprising: 
	an image sensor (i.e. comprised of sensors 257, 269 and 281 of figure 4B, paragraph 0140); 
	an array of the optical channels (“optical chains”, paragraph 0140, figure 4B), wherein each optical channel comprises optics (e.g. inner lenses 255, 267 and 279) for projecting a partial field of view of a total field of view on an image sensor area of the image sensor (see figure 4B, paragraphs 0141 and 0145); 
	a beam deflector (i.e. comprised of light redirection elements 252, 231 and 235) for deflecting an optical path of the optical channels (see figure 4B, paragraphs 0141 and 0145); and 
	an optical image stabilizer (i.e. comprised of hinge drives 291, 293 and 295) configured for providing an image stabilization along a second image axis by generating a rotational movement of the beam deflector (The hinge drives (291, 293, 295) are configured to provide image stabilization along the second axis as the hinge drives (291, 293, 295) rotate the beam deflector (231, 235, 252) about a hinge, see paragraphs 0139 and 0145.).

	However, Laroia does not explicitly teach that the optical image stabilizer is configured for providing the image stabilization along a first image axis by generating translatory relative movement between the image sensor and the array in parallel to a line extension direction of the array and perpendicular to optical paths of the optical channels between the image senor and the beam deflector.
	Tsukamoto et al. similarly teaches a multi-aperture optical device (figure 1) comprising an array of optical channels (i.e. two optical channels, see figure 1), wherein each optical channel comprises optics (e.g. lenses, 12, 14, 18, 22, 24, 28), a beam deflector (prisms, 16, 26), and an optical image stabilizer (frame, 32, 34, correction lens, 14, 24), paragraphs 0035-0038.  Tsukamoto et al. similarly teaches a line extension direction of an array perpendicular to optical paths of the optical channels (The optical paths of the optical channels (see OP1 and OP2 in figure 1) are perpendicular to, for instance, the line extension direction of lenses 12 and 22, or 18 and 28, or 14 and 24, as shown in figure 1.).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the optical image stabilizer taught by Laroia in the manner taught by Tsukamoto et al. such that the optical image stabilizer is for providing a translatory relative movement between the image sensor and the array, in parallel to a line extension direction of the array and perpendicular to optical paths of the optical channels between the image sensor and the beam deflector taught by Laroia for the benefit of providing a tremble correcting device, which is able to smoothly correct a focused image tremble, with a high response speed to a hand tremble (Tsukamoto et al., paragraph 0009).

	Consider claim 10, and as applied to claim 1 above, Laroia further teaches that the array is formed in a single line (see figure 4b).

	Consider claims 11 and 12, and as applied to claim 1 above, Laroia further teaches that the beam deflector comprises a first position and a second position between which the beam deflector may be moved in a translatory manner along a line extension direction of the array, the beam deflector being configured to deflect, in the 

	Consider claim 13, and as applied to claim 1 above, Laroia further teaches that the multi-aperture imaging device is arranged in a flat housing, wherein a first extension and a second extension of the housing along a first housing direction and a second housing direction comprise at least three times a dimension, compared to a third extension of the housing along a third housing direction (See figure 6, paragraph 0153.  The height and width of the housing is at least three times the depth.).

	Consider claim 14, and as applied to claim 1 above, Laroia further teaches that the beam deflector is formed as an array of facets that are arranged along the line extension direction (i.e. comprised of light redirection elements 252, 231 and 235, see figure 4B).

	Consider claim 15, Laroia teaches:
	An imaging system (figure 6) comprising a multi-aperture imaging device (figures 5, 4A and 4B) comprising:

	an array of the optical channels (“optical chains”, paragraph 0140, figure 4B), wherein each optical channel comprises optics (e.g. inner lenses 255, 267 and 279) for projecting a partial field of view of a total field of view on an image sensor area of the image sensor (see figure 4B, paragraphs 0141 and 0145); 
	a beam deflector (i.e. comprised of light redirection elements 252, 231 and 235) for deflecting an optical path of the optical channels (see figure 4B, paragraphs 0141 and 0145); and 
	an optical image stabilizer (i.e. comprised of hinge drives 291, 293 and 295) configured for providing an image stabilization along a second image axis by generating a rotational movement of the beam deflector (The hinge drives (291, 293, 295) are configured to provide image stabilization along the second axis as the hinge drives (291, 293, 295) rotate the beam deflector (231, 235, 252) about a hinge, see paragraphs 0139 and 0145.),	
	wherein the imaging system (figure 6) is implemented as a portable system (i.e. it is handheld, paragraph 0153, see figure 6).
	Laroia teaches that “acceleration/rotation indicative of camera motion can be used to control zoom operations and/or be provided in some cases to a camera mount which can then take actions such as rotating a camera mount or rotating a camera support to help stabilize the camera”, paragraph 0116.  Laroia teaches the line extension direction of the array perpendicular to optical paths of the optical channels between the image sensor and the beam deflector (The optical paths between the 
	However, Laroia does not explicitly teach that the optical image stabilizer is configured for providing the image stabilization along a first image axis by generating translatory relative movement between the image sensor and the array in parallel to a line extension direction of the array and perpendicular to optical paths of the optical channels between the image senor and the beam deflector.
	Tsukamoto et al. similarly teaches a multi-aperture optical device (figure 1) comprising an array of optical channels (i.e. two optical channels, see figure 1), wherein each optical channel comprises optics (e.g. lenses, 12, 14, 18, 22, 24, 28), a beam deflector (prisms, 16, 26), and an optical image stabilizer (frame, 32, 34, correction lens, 14, 24), paragraphs 0035-0038.  Tsukamoto et al. similarly teaches a line extension direction of an array perpendicular to optical paths of the optical channels (The optical paths of the optical channels (see OP1 and OP2 in figure 1) are perpendicular to, for instance, the line extension direction of lenses 12 and 22, or 18 and 28, or 14 and 24, as shown in figure 1.).
	However, Tsukamoto et al. additionally teaches that an optical image stabilizer (frame, 32, 34, correction lens, 14, 24, actuators, 120, 130) is configured for providing an image stabilization along a first image axis by generating a translatory relative movement in parallel to the line extension direction of the array and perpendicular to the optical paths of the optical channels (i.e. in the “X” direction shown in figure 1, paragraphs 0037, 0038 and 0044-0047).	


	Consider claim 17, and as applied to claim 15 above, Laroia further teaches that the imaging system is implemented as a mobile phone (“cell phone”, paragraphs 0102 and 0136).

	Claim 18 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 above).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Laroia and Tsukamoto et al., as applied to claim 15 above, and further in view of Kurahashi et al. (US 5,937,212).

	Consider claim 16, and as applied to claim 15 above, Laroia further teaches at least one further multi-aperture imaging device (Multi-aperture imaging devices having 
	However, the combination of Laroia and Tsukamoto et al. does not explicitly teach that the system is configured to detect a total field of view at least stereoscopically.
	Kurahashi et al. similarly teaches a multi-aperture imaging device (see figure 9), and further teaches that the system is configured to detect a total field of view at least stereoscopically (i.e. in the mode shown in figure 10A, column 8, line 61 through column 9, line 1).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the system taught by the combination of Laroia and Tsukamoto et al. be configured to detect a total field of view stereoscopically as taught by Kurahashi et al. for the benefit of enabling reproduction of a stereoscopic image (Kurahashi et al., column 6, lines 39-41).
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   


	However, the prior art of record does not teach nor reasonably suggest that the image stabilizer is arranged such that the same is at least partially arranged between two planes that are spanned by sides of a cuboid, the sides of the cuboid being aligned parallel to each other as well as to a line extension direction of the array and a part of the optical path of the optical channels between the image sensor and the beam deflector, and the volume of the same being minimal and nevertheless comprising the image sensor, the array, and the beam deflector, as is required by claim 2.

	Claims 3 and 4 contain allowable subject matter as depending from claim 2.

	Consider claim 5, and as applied to claim 1 above, Laroia further teaches performing focusing via an actuator (The lens drive includes a motor or other drive mechanism, paragraph 0124.).
	However, the prior art of record does not teach nor reasonably suggest that a focuser for adjusting a focus of the multi-aperture imaging device is arranged such that the same is at least partially arranged between two planes that are spanned by sides of a cuboid, the sides of the cuboid being aligned parallel to each other as well as to a line extension direction of the array and a part of the optical path of the optical channels between the image sensor and the beam deflector, and the volume of the same being 

	Claims 6-9 are contain allowable subject matter as depending from claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696